DETAILED ACTION
This final office action is responsive to Applicant’s amendment filed October 17, 2022. Claims 1, 9, and 17 have been amended. Claims 3-5, 7, 11-13, 15, and 19-23 are cancelled. Claims 24-30 have been added. Claims 1-2, 6, 8-10, 14, 16-18, and 24-30 are presented for examination. This application is acknowledged as having been granted participation in the Patent Prosecution Highway (PPH) program.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 17, 2022 have been considered but they are not fully persuasive.
The previously pending rejections under 35 U.S.C. § 112(b) are withdrawn in response to Applicant’s amendments to claim 17.
The previously pending rejections under 35 U.S.C. § 103 are withdrawn in response to Applicant’s claim amendments. Reasons for the indication of allowable subject matter are presented below.
	Regarding the rejection under 35 U.S.C. § 101, Applicant states, “Independent claims 1, 9, and 17 are now directed to a computerized method for pricing products in a specific manner and order that improves accuracy for goods sold in the luxury resale marked.” (Page 14 of Applicant’s response) On pages 14-15 of Applicant’s response, Applicant continues to cite specific details of the claimed algorithm. However, as explained in the rejection, the additional elements are merely recited at a high level of generality and are merely invoked as a tool to perform the abstract ideas. Aside from the additional elements (identified below in Step 2A – Prong 2 of the analysis) generally recited as implementing the steps/functions of the claims, the claims focus on details of an algorithm used to price products. The novelty of Applicant’s invention is found in the details of the abstract ideas and any improvements associated with the novelty could be achieved by a human performing the underlying algorithm of the invention. The additional elements operate at a high level and in very generic manners to implement the abstract ideas, which is insufficient to integrate the abstract ideas into a practical application or to provide an inventive concept. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6, 8-10, 14, 16-18, and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “computerized methods for pricing products for purchase and/or sell” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Article of Manufacture (claims 1-2, 6, 8, 25-26), Process (claims 9-10, 14, 16, 27-28), Apparatus (claims 17-18, 24, 29-30)
2A – Prong 1: Judicial Exception Recited?
Yes – Aside from the additional elements (identified below in Step 2A – Prong 2 of the analysis) generally recited as implementing the steps/functions of the claims, the claims focus on details of an algorithm used to price products. This algorithm includes the recited steps/functions of receiving…, defining…, accessing…, retrieving…, generating…, determining…, retrieving…, adding…, determining…, retrieving…, adding…, determining…, retrieving…, adding…, determining…, expanding…, retrieving…, adding…, determining…, assigning…, generating…, determining…, and assigning (and details thereof) in the independent claims. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to pricing products, which is an example of marketing and sales activities (i.e., organizing human activity). The determination of a product price based on weighted, averaged, and added numerical values (as recited throughout all of the claims) exemplifies the incorporation of mathematical concepts.
The dependent claims further recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The article of manufacture claims include one or more computer storage media having computer-executable instructions that are executable by a processor. The process claims refer to a “computerized” method (in the preamble). The apparatus claims include an electronic device comprising at least one processor configured to be communicatively coupled to a display unit and at least one user input device and at least one memory comprising computer program code. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 21-30).  

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. All claims receive information. It is noted that independent claim 17 and its dependent claims additionally perform an operation of displaying the historical product data set, which is an example of generally outputting (displaying) data.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Allowable Subject Matter
Claims 1-2, 6, 8-10, 14, 16-18, and 24-30 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: Nix et al. (US 2005/0071249) in view of Renshaw et al. (US 2006/0112098) in view of Garvey et al. (US 2020/0125471) in view of Puskorius et al. (US 2013/0173330) in view of Kemmer et al. (US 2016/0162920), cumulatively, most closely address the various claimed concepts. The major concepts presented in the claims are explicitly addressed in the last pending § 103 rejections of claims 1 and 3-5, as seen in the Non-Final Rejection dated May 17, 2022. However, independent claims 1, 9, and 17 have been amended to present a very specific algorithm that repeatedly evaluates the historical product data sets, adds a plurality of previously sold products to the historical product data set, and determines whether the number of previously sold products in the historical product data set is greater than or equal to a minimum threshold in combination with taking into account various product conditions, weighted multipliers, and an expanded product recency date range. The level of detail at which all of these functions are integrated and contextually set forth within the scope of the claims is not rendered obvious by the prior art rejections since one of ordinary skill in the art would not have found it obvious (before Applicant’s effective filing date) to combine all of the prior art teachings in the specific manner and with the level of specificity of detail recited in the independent claims. Therefore, claims 1-2, 6, 8-10, 14, 16-18, and 24-30 are deemed to be allowable over the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683